DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 4/14/2022 has been entered. Amended Claims 1, 2, 5, 6, 8 and 11-18 have been noted in addition to canceled Claims 3 and 4. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-2 and 5-18 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allesandrini (US 2014/0138053 A1). 
	Regarding Claim 1, Allesandrini teaches of a heat exchange cell (1) for a heating boiler (“gas boiler”) (see at least Fig. 1, Fig. 40 and [0042]), comprising: 
	a casing (2) comprising a side wall (5) enclosing an internal space (the internal space of side wall (5) as shown in Fig. 4), said side wall having an open front end (end where edge (5a) is disposed at as shown in Fig. 4) surrounded by an annular edge (5a) of the front end of the casing (see at least [0088] and Fig. 4), 
	an annular closing flange (3) made from a sheet metal (“sheet metal”) having a flange through opening (11) to allow access to inside of the casing (see at least [0047] and Fig. 4), said closing flange (3) defining a radially internal flange edge (A) surrounding said flange through opening (see Examiner Annotated Fig. 4 below), a radially external flange edge (B) arranged around said radially internal edge (see at least Fig. 2 and Examiner Annotated Fig. 4), an intermediate flange portion (C) connecting the radially external flange edge (B) and the radially internal flange edge (A) to one another (as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), said radially external flange edge (B) being connected to said side wall (5) of the casing along said annular edge (5a) of the front end of the casing (as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), 
	wherein said radially internal edge defines a radially internal surface (AI) (see Examiner Annotated Fig. 4), a radially external surface (AE) arranged around said radially internal surface (see at least Fig. 2 and Examiner Annotated Fig. 4), a front edge surface (11a) connecting said radially internal surface (AI) and said radially external surface (AE) to one another (as is shown in Examiner Annotated Fig. 4), said front edge surface (11a) defining a lying plane on which said front edge surface lies (the flat plane disposed across the top of front edge surface (11a) as is shown in at least Fig. 2 and Examiner Annotated Fig. 4), said lying plane defining an axial direction (the axial direction extending through the center of the through opening (11) of annular closing flange (3) as shown in Fig. 2) orthogonal to the lying plane and passing through the flange through opening (11) (see at least Fig. 2 and Examiner Annotated Fig. 4), and a radial direction (the radial direction between the lying plane of front edge surface (11a) and the center axis of opening (11) as is shown in Figs. 1 and 2) orthogonal to the axial direction (see at least Figs. 1 and 2), 
	wherein said radially internal surface (AI) extends parallel to the axial direction (see at least Fig. 2 and Examiner Annotated Fig. 4) in a manner protruding towards the outside of the cell (1) with respect to said intermediate flange portion (C) (as is evident from the radially internal surface (AI) protruding beyond the intermediate flange portion (C) in the direction towards the outside of the cell as is shown in at least Fig. 2 and Examiner Annotated Fig. 4),
	wherein the radially internal surface (AI) and the radially external surface (AE) are defined by two respective sheet metal portions (each surface constitutes a different portion of annular closing flange (3) which is formed from “sheet metal” (see at least [0047] and Fig. 4) - each surface is accordingly a “sheet metal portion” as claimed), folded with one another in a superimposed double layer (As can be observed in at least Examiner Annotated Fig. 4, each surface is folded with one another with respect to front edge surface (11a) and both surfaces are superimposed with one another along the left-to-right direction as shown in Examiner Annotated Fig. 4 such that two layers of radially internal flange (A) are formed. The radially internal surface (AI) and the radially external surface (AE) are accordingly “folded with one another in a superimposed double layer” as claimed.); and
	wherein said flange (3) is entirely formed in one piece (as is shown in at least Fig. 4) from a single piece of sheet metal (“sheet metal”) by plastic deformation (“deformation”) (see at least [0082] and Figs. 2, 4).



    PNG
    media_image1.png
    774
    809
    media_image1.png
    Greyscale


	Regarding Claim 2, Allesandrini also teaches that a cross-section transverse to the axial direction of the radially internal surface (AI) comprises a constant thickness along the axial direction (As can be observed in at least Examiner Annotated Fig. 4) (see Figs. 4, 6 and Examiner Annotated Fig. 4).

	Regarding Claim 5, Allesandrini also teaches of a heat exchanger (heat exchanger comprising elements (20) and (50)) mounted inside the casing (see at least [0047], [0051] and Figs. 4, 39 and 40), said heat exchanger comprising at least one tubular duct (21, 22) helically wound about a helix axis arranged along the axial direction (as is shown in at least Fig. 4), forming to a plurality of coils, said plurality of coils ending with an end helical coil (upper most coil as shown in Fig. 4) facing towards said closing flange (3) (see at least [0047], [0051] and Figs. 4, 39 and 40), and wherein said intermediate annular flange portion may also comprise a lower portion (26b) that adheres to said end helical coil (as is shown via the similar shape of each in Fig. 4). 

	Regarding Claim 6, Allesandrini also teaches that said intermediate annular flange portion may further comprise a portion (26b) that is shaped as a single helicoid ring (see Fig 4) that is joined at ends of the helicoid by a step portion (the stepped portion of 26b that contacts the tube ring as is shown in Fig. 4).

	Regarding Claim 7, Allesandrini also teaches that the closing flange (3) may further comprise axial protrusions (protrusions of element (26b) as shown in Fig. 4) extending from the radially internal edge towards inside of the cell (as is shown in Fig. 4), wherein the axial protrusions form a centering of the heat exchanger with respect to said closing flange (3) (see at least Figs. 4 and 40).

	Regarding Claim 8, Allesandrini also teaches that the closing flange (3) comprises at least one flat portion (11a) extending from the radially external edge (AE) towards the radially internal edge (AI), said flat portion lying on a plane orthogonal to the axial direction (as is shown in at least Fig. 4), wherein each of said at least one flat portions is adapted to support a respective fastening pin (11B) to fasten a door (50) to the closing flange, said door lying on a plane orthogonal to the axial direction (see at least [0047], [0090], Figs. 7, 39 and Fig. 40).

	Regarding Claim 9, Allesandrini also teaches that portion (26b) of the intermediate flange portion comprises at least one annular channel (the at least one channel that the upper ring of tubes is disposed within as shown in Fig. 4) internally facing the cell (see Fig. 4), adapted to receive a sealing material (“sealant”) interposed between portion (26b) of the intermediate flange portion and the end helical coil of the exchanger (see at least [0085] and Fig. 4).

	Regarding Claim 10, Allesandrini also teaches of a door (50) configured to be removably fastened to said closing flange (3) to close said through opening (11), said door comprising a disc (34’) comprising a refractory insulating material (“ceramic fibre”) (see at least [0085] and Fig. 40), said disc (34’) being delimited by a side disc surface (side surface of element (34’) that is adjacent to the tubes shown in Fig. 40), wherein the radially internal surface (AI) is configured to surround and externally embrace the side disc surface (as is shown in Fig. 40) and to allow an axial sliding thereof (as is evident from element (34’) sliding through flange (3) for “installation” - see at least [0047] and Figs. 4, 40). 

	Regarding Claim 11, Allesandrini also teaches of a thermal barrier comprising a first gasket (26a) and a fume seal comprising a second gasket (element (11) that forms a seal with element (50)) (see at least [0047], [0070] and Figs. 6, 39 and 40), separate from one another and interposed between said closing flange (3) and said door (50) along said radially internal edge (see at least [0047], [0070] and Figs. 4, 6, 39 and 40). 

	Regarding Claim 12, Allesandrini also teaches that the thermal barrier (26a) is interposed in the axial direction between said front edge surface (11a) and said door (50) (see at least [0070] and Figs. 4, 6 and 40).

	Regarding Claim 13, Allesandrini also teaches that the fume seal device (element (11) that forms a seal with element (50)) is interposed in the radial direction between the radially external surface (AE) of the closing flange and a peripheral radial seal edge of said door (the radial seal edge of door (50) adjacent to the tubes as shown in Fig. 40) (see at least [0070], Examiner Annotated Fig. 4 and Figs. 4, 6 and 40).

	Regarding Claim 14, Allesandrini also teaches that the disc comprises an annular peripheral protrusion (the peripheral protruding portion of the disc as is shown in Figs. 39 and 40) protruding in the radial direction from the side surface of said disc (as is shown in Figs. 39 and 40), said annular peripheral protrusion forming an abutment surface lying on a plane orthogonal to the axial direction (as is shown in Fig. 40) and configured to axially adhere to said front edge surface of the closing flange (3) (see at least [0070] and Figs. 4, 6, 39 and 40).

	Regarding Claim 15, Allesandrini also teaches that the thermal barrier (26a) is interposed in the radial direction between the radially internal surface (AI) of the closing flange (3) and said door (50) (via at least the lower most portion of (26a) as is shown in Fig. 6) (see at least Examiner Annotated Fig. 4 and Figs. 4, 6 and 40).

	Regarding Claim 16, Allesandrini also teaches that the fume seal is interposed in the axial direction between the front edge surface (11a) and the door (50) (see at least [0070] and Figs. 4, 6, 39 and 40).

	Regarding Claim 17, Allesandrini also teaches that the thermal barrier (26a) may comprise a gasket that may be in the form of a ceramic fiber cord gasket (“ceramic fibre”) (see at least [0085] and Fig. 4). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allesandrini.
	Regarding Claim 18, Allesandrini teaches the cell accordingly to Claim 11 (see the rejection for Claim 11) in addition to the fume seal (11) forming a gasket (the gasket that is formed at the point of contact between fume seal (11) and element (50) - see at least [0070], Figs. 4, 6, 39 and 40 and the rejection for Claim 11 above) but fails to explicitly teach that the gasket is made out of either rubber or silicon. However, merely using either a known rubber gasket or silicone gasket as opposed to the metal gasket taught by Allesandrini would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the type of gasket used is not critical to the invention as long as a gasket is formed. Thus, it is apparent that specifically using a known rubber gasket or silicone gasket as opposed to a metal gasket does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a metal gasket that fulfills the same purpose as the claimed rubber gasket or silicone gasket equally as well and there is nothing of record to show otherwise (see the rejection for Claim 11 above). 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Allesandrini by simply using either a known rubber gasket or silicone gasket as opposed to the metal gasket taught by Allesandrini since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
The arguments filed 4/14/2022 have been fully considered but have not been found persuasive for the following reasons:
	Applicant has argued that Claim 1 as amended now overcome the Allesandrini reference. 
	These arguments are not persuasive because Claim 1 is still too broad to overcome the Allesandrini reference. As is presented above in this Office Action, Allesandrini teaches that the radially internal surface (AI) and the radially external surface (AE) are defined by two respective sheet metal portions (each surface constitutes a different portion of annular closing flange (3) which is formed from “sheet metal” (see at least [0047] and Fig. 4) - each surface is accordingly a “sheet metal portion” as claimed), folded with one another in a superimposed double layer (As can be observed in at least Examiner Annotated Fig. 4, each surface is folded with one another with respect to front edge surface (11a) and both surfaces are superimposed with one another along the left-to-right direction as shown in Examiner Annotated Fig. 4 such that two layers of radially internal flange (A) are formed. The radially internal surface (AI) and the radially external surface (AE) are accordingly “folded with one another in a superimposed double layer” as claimed.). Moreover, Allesandrini teaches that said flange (3) is entirely formed in one piece (as is shown in at least Fig. 4) from a single piece of sheet metal (“sheet metal”) by plastic deformation (“deformation”) (see at least [0082] and Figs. 2, 4). Therefore, Applicant’s arguments have not been found persuasive. 
	It is recommended that Applicant further amend Claim 1 by further specifying the positional relationship between the elements shown in (at least) Fig. 11 to endeavor to overcome the prior art of record and/or by specifying that a face of each of the radially internal surface and radially external surface directly contact one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamada et al. (US 8,770,153 B2) and Le Mer (US 8,978,638 B2) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/6/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762